DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (method for maintaining/enhancing blood flow) in the reply filed on 12/17/2021 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Examiner’s Note
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Papp et al. (US PG Pub. 2013/0268045), hereinafter Papp, in view of Byrne et al. (WO 2018/052878), hereinafter Byrne.
Regarding claim 6, Papp discloses a method for maintaining or enhancing blood flow through a vein/peripheral vessel comprising implanting a balloon-expandable multi-element venous stent within a vein/peripheral vessel at a target location, wherein the venous stent comprises multiple bioresorbable venous stent elements (351, 352, 353/406, 408, 410) spaced such that the stent elements do not touch one another; wherein the venous stent is expanded using a balloon (350/400) to a larger diameter at the target location, illustrated in Figures 5 and 8A-8C ([0014]; [0020]; [0099], Lines 1-3 & [0148] – [0151] – it is to be noted that Papp states the device/stent can be implanted into/used to treat peripheral vessels, which include/encompass veins, thereby meeting the claimed limitation of the stent being implanted within a vein); wherein the stent elements are formed from a bioresorbable polymer material ([0226], Lines 1-2); wherein the stent elements are configured to provide temporary, rigid, radial support to the vein following implantation ([0100]); and wherein the stents elements/struts have a thickness and width of approximately 250 microns or more ([0097], Lines 1-2 & [0244], Lines 2-3); however Papp does not specifically disclose the expanded larger diameter of the stent is larger than the diameter of the vein/peripheral vessel at the target location.
However, Byrne teaches an expandable implant/stent, which has a diameter, in an expanded configuration, that is larger than the diameter of the vessel which it is implanted in, in order to provide a traction fit within the vessel ([0018], Last 2 Lines).
In view of the teachings of Byrne, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the method of Papp to include expanding the stent to a diameter larger than the diameter of the vein/peripheral vessel at the target location, in order to provide a traction fit for the stent within the vein/peripheral vessel.
Regarding claim 7, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the venous stent further comprising a therapeutic drug to prevent/attenuates cell activation, cell proliferation, atherosclerotic changes and/or thrombosis (Papp: [0021], Lines1-2).
Regarding claim 8, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the bioresorbable polymer material comprises poly(L-lactic acid) (PLLA), poly(D,L-lactic acid) (PDLLA), semicrystalline polylactide, polyglycolic acid (PGA), poly(lactic-co-glycolic acid) (PLGA), poly(iodinated desamino tyrosyl-tyrosine ethyl ester) carbonate, polycaprolactone (PCL), poly(hydroxybutyrate), poly(trimethylene carbonate), polyethylene terephthalate, polyvinyl pyrrolidone, or combinations thereof (Papp: [0226]).
Regarding claim 9, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the radial rigidity of the stent is slowly attenuated as its structural polymer is unlinked and metabolized such that the stent slowly becomes more flexible causing adaptation and remodeling of the vein and restoration of the vein's elasticity (Papp: [0101]).
Regarding claim 10, Papp in view of Byrne disclose the method of claim 6, wherein Papp further teaches the stent elements comprise diamond shaped closed cells having circular keyhole shaped corners, illustrated in Figures 23B, 26A and 26B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774